Citation Nr: 0516835	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  94-24 753	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
headache disorder.

2.  Entitlement to a rating in excess of 10 percent for 
facial scar residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
January 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina.  A personal hearing was 
held at the RO in August 1994.  In June 2003 the Board 
remanded these matters for additional development of the 
evidence.  The veteran was contacted by letter of February 
2004 in an effort to ascertain whether he desired a hearing.  
He responded that he did not.

The appeal seeking a rating in excess of 10 percent for 
facial scar residuals of a head injury is before the Board on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The veteran had appealed to the Court a 
March 2004 Board decision that denied this benefit sought.  
Pursuant to a December 2004 Joint Motion for Remand by the 
parties, the Court vacated the Board's March 2004 decision in 
this matter, and remanded the case for action consistent with 
the Joint Motion.  The undersigned has been advised (as there 
is no clarification in the claims folder) that NVLSP, which 
represented the veteran before the Court, represented the 
veteran before the Court only, and that the American Legion 
remains the veteran's representative otherwise.


The issue of entitlement to a rating in excess of 10 percent 
for facial scar residuals of a head injury is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action is required on 
his part.


FINDING OF FACT

The veteran's service connected headache disorder is not 
shown to have had objective manifestations more severe than 
completely prostrating attacks averaging one per month at any 
time during the appeal period.  .

CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service connected headache disorder.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic 
Codes (Codes) 8045, 8100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  This appeal (of the rating for 
headaches) is from the initial rating (10 percent) assigned 
with the grant of service connection, and the RO properly 
provided notice on this "downstream" issue in a June 1998 
statement of the case (SOC), and in later supplemental 
statements of the case (SSOCs) in July 2000 (which addressed 
the RO's increase of the rating to 30 percent, effective from 
the date of grant of service connection), February 2001, 
February 2002, August 2003, and July 2004.  See VAOPGCPREC 8-
2003.  A June 2003 letter informed the veteran of the VCAA 
and advised him of what was needed to warrant a higher rating 
for his headache disorder, and of his and VA's respective 
duties in claims development.  Regarding notice content, the 
June 2003 letter advised the veteran of what was needed to 
establish entitlement to the benefit sought (evidence of 
increased disability) and advised him to submit such 
evidence.  The June 2003 letter also asked the veteran to 
identify all sources of treatment he received for the 
headache disorder.  He did not respond to this request.  The 
SSOC in August 2003 advised him to submit everything he had 
pertinent to the claim.   

The RO has obtained the veteran's service medical records and 
post-service treatment records which could be obtained.  
(While it appears that further treatment records may be 
outstanding - since the veteran reports taking prescription 
medications for the headache disorder, he has not responded 
to the June 2003 RO request to identify the treatment 
providers, nor has he submitted the records himself, which he 
was advised he could also do.  Without his cooperation in 
this matter, further development for treatment records is not 
possible.)  He has been afforded several VA examinations, 
most recently in July 2004.  All of VA's due process, notice, 
and assistance duties, including those mandated by the VCAA, 
are met.  The veteran has received all mandated notice, and 
has had ample opportunity to respond.  VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Basis

A February 1984 VA Medical Certificate shows that the veteran 
provided a history of headaches for 10 years.  Chronic muscle 
tension headaches was diagnosed.  

A May 1995 VA neurology progress note notes that the veteran 
complained of daily headaches.  Chronic vascular headaches 
was diagnosed.  

A July 1995 VA progress note indicates that a physician 
opined that due to his recurrent vascular headaches the 
veteran was unable to be gainfully employed.  

On July 1997 VA neurological examination the veteran 
complained of left-sided headaches which occurred constantly.  
He also complained of episodes of nausea, but no photophobia 
or sinophobia.  He added that his headaches are debilitating 
in nature and required him to be in a dark room for relief.  
The physician opined that the headaches were cervical in 
nature, with secondary migrainous exacerbation, and added 
that the migrainous symptoms caused debilitation.  

On April 2000 VA examination the veteran complained of daily 
headaches, with exacerbations lasting 2 to 3 days.  He took 
two prescribed medications for his headaches.  The diagnosis 
was probably post-traumatic headaches of the muscular 
contraction type.  Notably, the veteran sustained a head 
injury in a motor vehicle accident in service.  
On July 2003 VA neurological examination the veteran 
complained of constant headaches since his automobile 
accident in service.  He added that the severity of his 
headaches affected his ability to work and that they were so 
severe as to require bed rest.  He estimated that he had 
prostrating headaches 2 to 4 days a week.  The diagnosis was 
chronic post-traumatic headaches.  

On July 2004 VA examination, the veteran complained of 
headaches, lasting "all day, every day," relieved by direct 
pressure.  He added that once a week he required bed rest 
along with direct pressure, and that medications provided no 
relief.  He also indicated that there was nausea was 
associated with the headaches, but no vomiting of 
photophobia, and that he took prescribed medications.  The 
examiner opined that while the veteran reported severe, 
constant, and disabling headaches, there was no supporting 
medical or lay evidence for the veteran's accounts as to the 
severity of the headaches, and no objective evidence 
(including lay evidence) as to the impact the headaches had 
on economic inadaptability caused by the headaches (it was 
noted that the veteran was wheel-chair bound due to back and 
hip disabilities, which are not service connected).  The 
examiner reviewed the medical record comprehensively, and 
also commented on discrepancies over the years (for example, 
as to loss of consciousness and the time of the onset of the 
headaches) in the medical history provided by the veteran in 
the course of treatment and examinations (but mentioned that 
loss of consciousness was not required for one to have post-
traumatic headaches).  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's migraine headaches are rated 30 percent 
disabling, under Codes 8045, 8100.  Under Code 8100, 
migraines resulting in characteristic prostrating attacks 
occurring on an average once a month over the last several 
months warrant a 30 percent rating.  Migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent rating.  38 C.F.R. § 4.124a.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

Upon careful review of the entire evidentiary record, it is 
the Board's conclusion that a rating in excess of 30 percent 
is not warranted for the veteran's service-connected headache 
disorder at any point in time during the appellate period.  
To warrant the next higher, 50 percent, rating, the evidence 
must show the headaches are very frequent, prostrating and 
prolonged attacks, and produce severe economic 
inadaptability.  Although a VA physician opined in July 1995 
that the veteran's recurrent vascular headaches prevented him 
from being gainfully employed, no explanation was given as to 
the basis for such opinion, and the opinion was apparently 
based on the veteran's history, which is not substantiated by 
any objective medical or lay evidence.  And while the veteran 
has consistently provided a history of severe headaches which 
on occasion require seek bed rest, on recent July 2004 
examination the examiner specifically noted that there was no 
objective medical or lay evidence to support the veteran's 
history regarding the severity and frequency of his 
headaches, and their effect on his "economic 
inadaptability."  Notably, the most recent headache 
treatment records in the file are dated in 1995; and although 
the veteran reports taking prescription medications for the 
headaches, when he was asked to identify the treatment 
providers, so that VA could obtain records which might 
support his history, the veteran did not respond.  Without 
such records, there is no supporting evidence for the 
veteran's assertions that the headaches are as severe and/or 
as frequent as he alleges; no support for a finding that they 
are very frequent, completely prostrating, and prolonged, and 
produce severe economic inadaptability, so as to warrant a 50 
percent rating.  Because he is a layperson, his own 
observations, alone, are insufficient to establish the 
severity of the disability.  While it is not in dispute that 
the veteran may be disabled from work due to various 
disabilities, it is also significant that a substantial part 
of such "economic inadaptability" is due to nonservice-
connected disabilities, including of the back and hips, and 
sleep apnea. 

As the appeal is from the initial rating assigned (with the 
grant of service connection), "staged ratings" are for 
consideration.  See Fenderson v. West, 12 Vet. App 119 
(1999).  However, at no time during the appellate period has 
impairment associated with the service connected headache 
disorder been shown to have exceeded characteristic 
prostrating attacks averaging one per month.  

ORDER

A rating in excess of 30 percent for a headache disorder is 
denied.


REMAND

Regarding the claim seeking an increased rating for facial 
scars, the joint motion by the parties essentially 
determinaed that the 4 (see July 2003 VA examination report) 
service-connected scars should be separately assessed under 
both the old and new versions (effective prior to and from 
August 30, 2002) of Code 7804 (for tender and painful scars).  
Hence, a contemporaneous VA examination to ascertain the 
current severity of the veteran's four separate facial scars 
is mandated.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to be afforded a VA dermatologic 
examination to assess the nature and 
severity of his service-connected facial 
scars.  The veteran's claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided copies of the 
old and new criteria for rating scars 
(i.e. those in effect prior to August 30, 
2002, and those that came into effect on 
that date).  All pertinent 
symptoms/findings should be described in 
detail.

The examiner must address the following 
questions:

A.  Are any of the facial scars, 
each, slight, moderate, or severe in 
degree of disfigurement?  (A scar 
may be considered severe 
particularly when it produces a 
marked and unsightly deformity of 
the eyelids, lips, or auricles.)

B.  Which of the following, if any, 
are characteristic of the separate 
scars:  tissue loss, cicatrisation, 
marked discoloration, or marked 
color contrast?.

C.  Of the following eight 
characteristics of disfigurement, 
which is present (as to each of the 
scars)?:

1.	Scar 5 or more inches (13 
centimeters) in length; 
2.	Scar at least one-quarter inch 
wide (0.6 centimeters) at its 
widest part;
3.	Scar surface or contour elevated 
or depressed on palpation;
4.	Scar adherent to underlying 
tissue;
5.	Skin hypo- or hyper- pigmented in 
an area exceeding 6 square inches 
(39 square centimeters);
6.	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in 
an area exceeding 6 square inches 
(39 square centimeters);
7.	Underlying soft tissue missing in 
an area exceeding six square 
inches (39 square centimeters);
8.	Skin indurated and inflexible in 
an area exceeding 6 square inches 
(39 square centimeters).

D.  Does any scar exhibit visible or 
palpable tissue loss?

E.  Is any scar tender and painful 
on objective demonstration?

3.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC, and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The purpose of this remand is to comply with the mandates of 
the Court's December 2004 Order.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


